Citation Nr: 0212800	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to a service connected right knee disorder.

[The issue of entitlement to a rating in excess of 20 percent 
for a right knee disability will be addressed in a later 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to February 1983.  This case comes before the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
of the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A videoconference 
hearing was conducted by the undersigned Board member in July 
2002.

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for a 
right knee disability.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

There is no competent evidence that any current low back 
disorder was caused by, or increased in severity due to, the 
veteran's service-connected right knee disorder.


CONCLUSION OF LAW

Secondary service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.310(a) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met.  

Via a rating decision in March 1998, statement of the case 
(SOC) in June 1998, and supplemental statement of the case 
(SSOC) in January 2000, the veteran was notified why this 
claim was denied and of the criteria for establishing 
entitlement to the benefit sought.  The RO has obtained the 
veteran's service medical records.  The veteran's 
representative advised at the July 2002 videoconference 
hearing that medical evidence regarding a causal relationship 
between the claimed back disorder and a service-connected 
right knee disability would be "forthcoming".  More than 60 
days have passed, and such evidence has not been received.  
The veteran was accorded VA examinations in May 1997 and 
April 1999.  While the veteran was not specifically informed 
of the pertinent provisions of the VCAA, the above-mentioned 
rating decision, SOC and SSOC provided the information the 
VCAA requires.  The undersigned also advised the veteran of 
this at the videoconference hearing.  No further notice to 
the veteran or assistance in the development of evidence is 
indicated.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulation, a 
remand would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran is not prejudiced by 
the Board's consideration of this claim based on the current 
record.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Factual Background

At the outset, it is noteworthy that it is not claimed, and 
the evidence does not show, that a low back disability was 
manifested in service.  The veteran claims that service 
connection for a low back disorder is warranted on the basis 
that such disorder was caused, or aggravated by, his service-
connected right knee disability.

VA medical records dated from 1996 to 1999 include diagnoses 
of spinal stenosis, degenerative joint disease of the spine, 
low back pain, herniated nucleus pulposus and chronic strain.

On VA examination in May 1997 the veteran complained of back 
problems secondary to the condition of his right knee.  He 
indicated that something "popped" in his back about one 
year ago.  X-rays revealed some low-grade degenerative 
changes of the lumbar spine.  Chronic strain without any true 
radicular abnormal findings was diagnosed.  The examiner 
opined that "[I]t is extremely doubtful that this man's back 
problems are secondary to this man's problems with the right 
knee."  

On VA examination in April 1999 the veteran indicated that he 
developed low back pain approximately three months earlier.  
He added that the pain was aggravated by virtually all 
activities and improved with rest.  Objective examination was 
described as virtually normal, with X-rays demonstrating only 
mild degenerative changes.  Low back pain, no evidence of 
radiculitis or radiculopathy was diagnosed.  The examiner 
indicated that he could find no persuasive evidence that the 
low back was service-connected, and at the present time there 
were no significant objective findings to suggest significant 
disability in the lumbar region.  

At a videoconference hearing before the undersigned in July 
2002, the veteran testified that he first noticed his back 
problems about 2 or 3 years ago.  He indicated that he had 
been treated for these problems at the VA hospital in Fresno, 
California.  He opined that his back problems were due to an 
uneven gait caused by his service connected right knee 
disorder.

Analysis

To establish entitlement to secondary service connection for 
his low back disability, the veteran must show that it was 
caused by, or increased in severity due to, his service-
connected right knee disorder. 

The sole competent evidence of record specifically on the 
matter of a nexus between the veteran's low back disability 
and his service-connected right knee disorder is in the 
report of the May 1997 VA examination.  The examiner at that 
time opined that it was "extremely doubtful" that the 
veteran's back problems were secondary to his service-
connected right knee disorder.  While review of the record 
includes a VA Form 21-4138, Statement in Support of Claim, 
received by VA in February 1997, in which, in pertinent part, 
the veteran claims that a VA physician at the VA hospital in 
Fresno, California told him that his "back problem was 
connected to my  knee condition," extensive VA medical 
records received from that facility do not include such an 
opinion.  As noted above, while the veteran's representative 
indicated in July 2002 that medical evidence regarding a 
causal relationship between the veteran's claimed low back 
disorder and his service-connected right knee disability 
would be "forthcoming", such evidence has not been received 
within a 60 day abeyance period.  

While the veteran asserts that his current low back 
disability is secondary to his service-connected right knee 
disability, his statements to that effect are not competent 
evidence.  Medical causation involves questions that are 
beyond the range of common experience and common knowledge 
and require special medical knowledge/expertise.  Because he 
is a layperson and does not have medical training, the 
veteran is not competent to establish by his own opinion that 
his currently diagnosed low back problems are related to his 
right knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Secondary service connection for a low back disorder is 
denied.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

